UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1536


SAMMI H. ADDAHOUMI,

                    Plaintiff - Appellant,

             v.

HARRIS PASTIDES; DENNIS PRUITT; BOBBY GIST; ALISA LIGGET;
MAUREEN GREWE; AUGUSTA SCHNEIDER; TIMOTHY BEDFORD;
LESLIE G. WISER, JR.; JOSEF OLMERT; CARL R. WELLS; OFFICER J.
NEWTON; USC BOARD OF TRUSTEES; SCOTT PRILL; RICHARD L.
FRIERSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:16-cv-01571-CMC)


Submitted: October 24, 2018                                 Decided: December 19, 2018


Before MOTZ, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sammi H. Addahoumi, Appellant Pro Se. Kenneth Paul Woodington, DAVIDSON,
WREN & PLYLER, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sammi H. Addahoumi appeals the district court’s orders adopting the magistrate

judge’s recommendation, dismissing his second amended civil complaint with prejudice,

and denying reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Addahoumi v.

Pastides, No. 3:16-cv-01571-CMC (D.S.C. May 8, 2018; filed Jan. 30, 2018, entered Jan.

31, 2018). We deny the pending motion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2